DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 05/03/2021.
Claims 1-21 and 23-26 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rataul (US 2012/0310397) in view of Hieronimi (US 2013/0293410).
Re Claims 1, 8, 15, 21, and 23-24: Rataul teaches system and method for managing tool calibration in computer directed assembly and manufacturing, which includes a tag associated with a tool, the tool is one of a die or mold, the tool is configured to form material during an operation (¶ 82-84+); a tool database {herein database 226 which include ERP database 226a, assembly sequence database 226b, assemble database 226c and record database 226d} having herein memory 802 includes storage locations and further these storage devices may be accessed remotely in the cloud through network communication port 810}, the tool information including a predefined proximity associated with the tag (¶ 43-45+, 80-82+); and a communication device configured to: automatically activate, without a user-initiated scan {herein through scanner 212}, communication with at least one of the machine tool and the tool database in response to the tag of the tool being within the predefined proximity (¶ 40-41, 82-84+); and transfer {herein transmit} tool information of the tool with respect to the tool database (¶ 87-90+). Rataul also teaches to scan the identifier tag that and provide tool location {herein Rataul discloses highlighting a portion of the image of the matrix tray near the predetermined pocket containing the material also serves to assist in locating materials during the assembly process} (¶ 55+, 78+).
Rataul fails to specifically teach injection molding tool.
Hieronimi teaches system for determining and /or controlling the location of objects, which includes injection molding tool (¶ 41+, 64-67+).
In view of Hieronimi’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rataul injection molding tool so as to enable preform molding with higher accuracy.
	Re Claims 2, 9, 16: Rataul as modified by Hieronimi teaches system and method, wherein the tool information includes a log of at least one of maintenance activity and production activity associated with the tool (¶ 27-36+).
Re Claims 3, 10, 17: Rataul as modified by Hieronimi teaches system and method, wherein the communication device further configured to automatically initiate at least one of an alert {herein a warning} and a notification associated with the machine tool (¶ 56+). 
herein product design 104 or assembly sequence database 226b provides assembly instruction to use the tool and tool usage threshold 904}, maintenance instructions, tool condition {herein such as the date and time that the tool was last calibrated}, manufacture date, warranty information, and authenticity information (¶ 82-85+).
Re Claims 5, 12, 19: Rataul as modified by Hieronimi teaches system and method, wherein the tag associated with the predefined proximity includes a quick response (QR) code and radiofrequency identification (RFID) (¶ 69+, 82-84+).
Re Claims 6, 13, 20: Rataul as modified by Hieronimi teaches system and method, the communication device is further configured to: concurrently display {herein through display 214} boxes, windows, areas, or buttons associated with the tool set-up information, design information, maintenance instructions, tool condition, manufacture date, warranty information, and authenticity information from the tool information of the tool database (¶ 35-39, 45-60+).
Re Claim 14: Rataul as modified by Hieronimi teaches system and method, wherein the identifier includes an RFID tag, and further comprising transmitting tool information with respect to the RFID tag (¶ 82-84+).
Re Claim 25: Rataul as modified by Hieronimi teaches system and method, wherein the information is one of cycle count, tool usage {herein tool usage control 118 and tool usage component 820.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rataul (US 2012/0310397) as modified by Hieronimi (US 2013/0293410) as applied to claim 1 above, and further in view of Martin (US 2009/0072029).
The teachings of Rataul have been discussed above. Rataul teaches that the communication device may be a mobile phone/device.
Rataul fails to specifically teach  that the communication device is further configured to display a tool location from at least one of a global positioning system (GPS) and cellular triangulation.
Martin teaches inventory control management, wherein the communication device is further configured to display a tool location from at least one of a global positioning system (GPS) and cellular triangulation (¶ 14-15, 57-59+).
In view of Martin’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rataul that the communication device is further configured to display a tool location from at least one of a global positioning system (GPS) and cellular triangulation so as to enable a tracking mechanism for monitoring either a tool and/or working environment.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rataul (US 2012/0310397) as modified by Hieronimi (US 2013/0293410) as applied to claim 1 above, and further in view of Flores et al. (US 2008/0088454).
The teachings of Rataul have been discussed above.
Rataul fails to specifically teach that the information that can be displayed is at least two one of the following: cycle count, tool usage, lifecycle count, run cycles, count data, and/or the location of the tool.
through display 6} (see ¶ 54-65+) is at least two one of the following: cycle count, tool usage, lifecycle count, run cycles, count data, and/or the location of the tool (¶ 89+, 132+).
In view of Flores et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rataul that the information that can be displayed is at least two one of the following: cycle count, tool usage, lifecycle count, run cycles, count data, and/or the location of the tool so as to provide additional or a compiled list of data for each located tool upon scanning the unique code or the associated tag attached to the tool.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckel et al. (US 2021/0178554) teaches embedded electronic circuit in grinding wheels and methods of embedding.
Prince (US 2012/0063288) teaches unique identifier insert for perishable tooling.
Kahle et al. (US 2013/0137468) teaches integrated position information into a handheld tool.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887